United States Court of Appeals
                      For the First Circuit


No.05-2721

                          GLADEN VELEZ,

                      Plaintiff, Appellant,

                                v.

                       JANSSEN ORTHO, LLC,

                       Defendant, Appellee.



                              ERRATA


     The opinion of this court issued on November 3, 2006, is
amended as follows:

     On page 6, insert the following language at the end of
Footnote 6:

     For example, if, as a matter of standard procedure, a
     company never advertises specific positions that are
     available for promotion or employment, it might be
     inappropriate to require the identification of specific
     positions in a job application.     However, as we have
     indicated, Janssen did advertise the availability of
     specific positions if no current employees were selected.
     Velez's August 2001 letters were not sent in response to
     any such advertisement.